EXHIBIT 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
AND WAIVER OF DEFAULTS
 
This First Amendment to Amended and Restated Loan Agreement and Waiver of
Defaults (this “Amendment”), dated as of December 22, 2011, is entered into by
and among GAMETECH INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions from time to time party to
the Loan Agreement referred to below (the “Lenders”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, in its capacity as agent for the
Lenders (in such capacity, the “Agent”).
 
RECITALS
 
The Borrower, the Lenders and the Agent are parties to that certain Amended and
Restated Loan Agreement dated as of June 15, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
 
The Borrower has requested that the Agent and the Lenders agree to certain
amendments to the Loan Agreement and provide certain other accommodations to the
Borrower, and the Agent and the Lenders are willing to grant such requests on
the terms and subject to the conditions contained in this Amendment.
 
ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
Section 1.               Definitions.  Capitalized terms defined in the Loan
Agreement and not otherwise defined herein shall have the meanings given them in
the Loan Agreement.
 
Section 2.               Amendments to the Loan Agreement.  The Loan Agreement
is hereby amended as follows:
 
(a)           Amendment to Section 1.1 of the Loan Agreement
(Definitions).  Section 1.1 of the Loan Agreement is hereby amended by adding or
amending and restating, as the case may be, each of the following definitions:
 
“Adjusted Consolidated EBITDA” means, with reference to any period, an aggregate
amount equal to (i) Consolidated EBITDA, plus (ii) rental or lease expense
related to the Headquarters paid in cash or accrued during such period to the
extent deducted from revenues in determining Consolidated Net Income.
 
“Adjusted Cash Flow Leverage Ratio” means the ratio of (a) Consolidated Funded
Indebtedness outstanding as of the applicable Covenant Compliance Date, to (a)
Consolidated EBITDA.  For each Covenant Compliance Date occurring prior to
December 2, 2012, Consolidated EBITDA shall be calculated as an annualized
amount based upon the Consolidated EBITDA for the period commencing December 5,
2011 and ending on such Covenant Compliance Date.  For example, for purposes of
calculating the Adjusted Cash Flow Leverage Ratio for the Fiscal Month ending
March 4, 2012, Consolidated EBITDA means an amount equal to Consolidated EBITDA
for the three-Fiscal-Month period commencing December 5, 2011 and ending on
March 4, 2012, divided by three and multiplied by twelve.  For purposes of
calculating the Adjusted Cash Flow Leverage Ratio for the Fiscal Month ending
April 1, 2012, Consolidated EBITDA means an amount equal to Consolidated EBITDA
for the four-Fiscal-Month period commencing December 5, 2011 and ending on April
1, 2012, divided by four and multiplied by twelve.  For each Covenant Compliance
Date occurring on or after December 2, 2012, Consolidated EBITDA shall be
calculated with respect to the twelve-Fiscal-Month period immediately preceding
and ending on the applicable Covenant Compliance Date.
 
 
 

--------------------------------------------------------------------------------

 


“Consent Agreement” means that certain letter agreement dated November 2, 2011
among the Borrower, the Lenders and the Agent entitled “Consent to Sale of
Certain Collateral”.
 
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, to the extent deducted from revenues in determining Consolidated
Net Income and without duplication, (a) Consolidated Interest Expense, (b)
expense for income taxes paid in cash or accrued, (c) depreciation, (d)
amortization, (e) extraordinary non-cash expenses, charges or losses incurred
other than in the ordinary course of business, and (f) non-cash expenses related
to stock based compensation, minus, to the extent included in Consolidated Net
Income, (i) extraordinary income or gains realized other than in the ordinary
course of business, (ii) interest income, (iii) income tax credits and refunds
(to the extent not netted from tax expense), and (iv) any cash payments made
during such period in respect of items described in clauses (e) or (f) above
subsequent to the fiscal quarter in which the relevant non-cash expenses,
charges or losses were incurred, all calculated for the Borrower and its
Subsidiaries on a consolidated basis.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries paid in cash or accrued
during such period calculated on a consolidated basis.
 
“Current Interest” means, with respect to interest accruing on and after May 2,
2011 through but excluding the Sale Date, interest accruing at a rate per annum
equal to the Base Rate less three hundred basis points (3.00% per annum).
 
“Fixed Charge Coverage Ratio” means, as of any Covenant Compliance Date for the
applicable period, the ratio of (a) Consolidated EBITDA plus rental or lease
expense and minus cash taxes paid (as defined below), cash dividends and share
repurchases, and Maintenance Capital Expenditures, to (b) the sum of all
mandatory principal payments on Consolidated Funded Indebtedness, interest and
rental or lease expense for such period. As used herein, “cash taxes paid” means
the amount of actual income taxes paid in cash, accrued, or offset (but not
below $0) by the amount of any refund subsequently received by the
Borrower.  For each Covenant Compliance Date occurring prior to December 2,
2012, each component of the Fixed Charge Coverage Ratio shall be an annualized
amount of such component for the period commencing December 5, 2011 and ending
on such Covenant Compliance Date.  For example, for purposes of calculating the
Fixed Charge Coverage Ratio for the Fiscal Month ending March 4, 2012,
Consolidated EBITDA means an amount equal to Consolidated EBITDA for the
three-Fiscal-Month period commencing December 5, 2011 and ending on March 4,
2012, divided by three and multiplied by twelve.  For purposes of calculating
the Fixed Charge Coverage Ratio for the Fiscal Month ending April 1, 2012,
Consolidated EBITDA means an amount equal to Consolidated EBITDA for the
four-Fiscal-Month period commencing December 5, 2011 and ending on April 1,
2012, divided by four and multiplied by twelve.  For each Covenant Compliance
Date occurring on or after December 2, 2012, the Fixed Charge Coverage Ratio
shall be calculated with respect to the twelve-Fiscal-Month period immediately
preceding and ending on the applicable Covenant Compliance Date.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Headquarters” means that certain real property located at 8850 Double Diamond
Parkway, Reno, Nevada, more particularly described on Schedule 1.1-4 hereto.
 
“PIK Interest” means all interest accruing on and after May 2, 2011 through but
excluding the Sale Date, other than Current Interest.
 
“Sale Date” shall have the meaning set forth in the Consent Agreement.
 
“Strategic Operating Plan” means the Strategic Operating Plan of the Borrower
dated December 14, 2011 and adopted by the board of directors of the Borrower as
of December 21, 2011.
 
(b)           Additional Amendment to Section 1.1 of the Loan Agreement
(Definitions).  Section 1.1 of the Loan Agreement is further amended by deleting
therefrom the definition of “Bingo Gross Profit”.
 
(c)           Amendment to Sections 2.2(b) and (c) of the Loan Agreement
(Mandatory Prepayments).  Sections 2.2(b) and (c) of the Loan Agreement are
amended and restated in their entirety to read as follows:
 
(b)           Mandatory Prepayments From Excess Cash Flow and Liquidity.  In
addition to the payments described elsewhere in this Section 2.2, the Borrower
shall (i) not more than 45 days following the end of each fiscal quarter of the
Borrower, commencing with the fiscal quarter ending July 31, 2011, prepay the
Obligations in an amount equal to seventy-five percent (75%) of the
Borrower’s Excess Cash Flow for such fiscal quarter, and (ii) at any time that
Liquidity of the Borrower exceeds $1,500,000, prepay the Obligations in an
amount equal to the Liquidity of the Borrower in excess of $1,500,000.
 
(c)           Mandatory Prepayments From Other Sources.  In addition to the
payments described elsewhere in this Section 2.2, immediately following the
receipt thereof, the Borrower shall prepay the Obligations in an amount equal
to:
 
(i)            100% of the Net Cash Proceeds realized by any Obligor from the
sale, lease, assignment, transfer or other disposition of any asset by any
Obligor (except for the sale or lease of inventory in the ordinary course of
business); and
 
 
-3-

--------------------------------------------------------------------------------

 
 
(ii)           100% of the proceeds realized by any Obligor from
(1) Indebtedness incurred by any Obligor after the date hereof (other than the
Loans and other Indebtedness permitted under Section 6.13(a) and (b)), (2) the
issuance by any Obligor of Capital Stock, (3) any casualty insurance maintained
by any Obligor, to the extent that such insurance proceeds exceed the amount
actually used to replace or restore the applicable insured properties, and
(4) any condemnation award with respect to a property owned by any Obligor, to
the extent that such award exceeds the amount actually used to replace or
restore the affected property.
 
Nothing in this paragraph (c) shall be deemed to authorize or constitute consent
to any transaction (including without limitation any sale of assets or the
issuance of any debt or equity) that otherwise would be prohibited or restricted
under this Agreement or any other Loan Document.
 
(d)           Amendment to Section 2.8 of the Loan Agreement (Interest Payment
Dates; Basis for Interest and Fees).  Section 2.8 of the Loan Agreement is
amended and restated in its entirety to read as follows:
 
Section 2.8  Interest Payment Dates; Basis for Interest and Fees.
 
(a)           Current Interest accruing on and after May 2, 2011 through but
excluding June 15, 2011 shall be due and payable in cash on June 15, 2011.
Current Interest accruing on and after June 15, 2011 through but excluding
December 1, 2011 shall be due and payable in cash on each Payment Date,
commencing with the first such Payment Date to occur after June 15, 2011 and
continuing on each Payment Date thereafter through and including December 1,
2011. Current Interest accruing on and after December 1, 2011 through but
excluding the Sale Date shall be due and payable in cash on the Sale Date.  All
interest accruing on and after the Sale Date shall be due and payable in
accordance with subsection (c) below.
 
(b)           PIK Interest accruing on and after May 2, 2011 through but
excluding June 15, 2011 shall be due and payable on June 15, 2011. PIK Interest
accruing on and after June 15, 2011 through but excluding the Sale Date shall be
due and payable in cash on the Sale Date.
 
(c)           All interest accruing on and after the Sale Date shall be due and
payable on each Payment Date, commencing January 1, 2012 and continuing on each
Payment Date thereafter, through and including the Maturity Date.
 
(d)           Notwithstanding anything contained herein to the contrary, if the
incurrence of any PIK Interest, or adding the amount thereof as Secured
Indebtedness (as defined in the Deed of Trust), would adversely affect the
priority of the Lien granted pursuant to the Deed of Trust to secure payment of
all Secured Indebtedness as therein described, or would in any way adversely
affect the enforceability of the Deed of Trust or any provision thereof, then
payment of such PIK Interest shall be deemed secured by all Collateral but shall
not be deemed secured by the Deed of Trust or constitute Secured Indebtedness
thereunder.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(e)           Interest on all Advances and fees shall be calculated for actual
days elapsed on the basis of a 360-day year.  Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (local time) at the place of payment.  If any
payment of principal of or interest on any Advance shall become due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day.
 
(e)           Amendment to Section 2.11(a) of the Loan Agreement (Closing
Fee).  Section 2.11(a) of the Loan Agreement is amended and restated in its
entirety to read as follows:
 
(a)           Closing Fee.  The Borrower will pay to the Agent, for the ratable
benefit of the Lenders in proportion to their Pro Rata Share, in immediately
available funds a nonrefundable fee (the “Closing Fee”) in an aggregate amount
equal to $736,811.34, which Closing Fee shall be due and payable as follows:
   (i) $368,405.67 of the Closing Fee shall be due and payable on June 15, 2011,
and (ii) $368,405.67 of the Closing Fee shall be due and payable on the Sale
Date.
 
(f)           Amendment to Section 6.18 of the Loan Agreement (Capital
Expenditures).  Section 6.18 of the Loan Agreement is amended and restated in
its entirety to read as follows:
 
Section 6.18  Capital Expenditures.  The Borrower will not, nor will it permit
any Subsidiary to, make any Capital Expenditure if (a) such Capital Expenditure
will be used for a purpose other than purchasing gaming equipment (and the
related parts thereof) for leasing to customers in the ordinary course of
business, or (b) after giving effect to such Capital Expenditure, the aggregate
amount of the Consolidated Capital Expenditures made by the Borrower and its
Subsidiaries would exceed $3,500,000 during the 2011 fiscal year of the Borrower
or $2,500,000 during the 2012 fiscal year of the Borrower or any fiscal year
thereafter.  No Capital Expenditure shall be permitted to the extent it would
result in a failure of the Borrower or any other Obligor to comply with any
Financial Covenant or any other covenant or agreement under the Loan Documents.
 
(g)           Amendment to Exhibits B and D and Schedule 6.14 to the Loan
Agreement (Compliance Certificate; Financial Covenants; Fundamental
Transactions).  The Loan Agreement is amended by deleting Exhibits B and D and
Schedule 6.14 to the Loan Agreement and replacing them in their entirety with
Exhibits B and D and Schedule 6.14 to this Amendment, respectively.
 
(h)           Addition of Schedule 1.1-4 to the Loan Agreement
(Headquarters).  The Loan Agreement is amended by adding a new Schedule 1.1-4
thereto in the form of Schedule 1.1-4 to this Amendment.
 
Section 3.               References.  All references in the Loan Agreement to
“this Agreement” shall be deemed to refer to the Loan Agreement as amended
hereby, and any and all references in any other Loan Document to the Loan
Agreement shall be deemed to refer to the Loan Agreement as amended hereby.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 4.               Waiver of Defaults.  The several Defaults and Events of
Default set forth on Annex A hereto (collectively, the “Specified
Defaults”) have occurred and are continuing.  At the request of the Borrower,
and subject to the terms and conditions of this Amendment, the Agent and the
Lenders hereby waive the Specified Defaults.  The foregoing waiver is effective
only in this specific instance and for the specific purpose for which given, and
such waiver shall not entitle the Borrower or any other Obligor to any other or
further waiver in the same, similar or other circumstances.
 
Section 5.               No Other Waiver.  The execution of this Amendment and
any documents, agreements and certificates contemplated hereunder shall not be
deemed to be a waiver of any Default or Event of Default (other than the
Specified Defaults) or any other breach, default or event of default under any
Loan Document or other document held by the Agent or any Lender, whether or not
known to the Agent or any Lender and whether or not existing on the date of this
Amendment.
 
Section 6.               No Other Changes.  Except as expressly set forth
herein, all terms of the Loan Agreement and each of the other Loan Documents
remain in full force and effect.
 
Section 7.               Representations and Warranties.  The Borrower hereby
represents and warrants to the Agent and the Lenders as follows:
 
(a)           The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment and to perform its obligations
under this Amendment, the Loan Agreement (as amended hereby) and the other Loan
Documents to which the Borrower is a party.  This Amendment, the Loan Agreement
(as amended hereby) and the other Loan Documents to which the Borrower is a
party have been duly and validly executed and delivered to the Agent by the
Borrower.  This Amendment, the Loan Agreement (as amended hereby) and the other
Loan Documents to which the Borrower is a party constitute the Borrower’s legal,
valid and binding obligations, enforceable in accordance with their terms.
 
(b)           The execution, delivery and performance by the Borrower of this
Amendment, the Loan Agreement (as amended hereby) and the other Loan Documents
to which the Borrower is a party have been duly authorized by all necessary
corporate or other action and do not and will not (i) violate any law, rule,
regulation, order, writ, judgment, injunction, arbitration, decree or award
binding on any Obligor, (ii) violate any Obligor’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, (iii) violate the provisions of any indenture,
instrument or agreement to which any Obligor is a party or is subject, or by
which it, or its Property, may be bound or affected, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of any Obligor (whether now
owned or hereafter acquired) pursuant to the terms of any such indenture,
instrument or agreement, or (iv) require any order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, domestic or foreign, or any third
party, except such as has been obtained, accomplished or given prior to the date
hereof.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c)           All of the representations and warranties contained in the Loan
Documents, including without limitation the representations and warranties in
Article V of the Loan Agreement, are correct in all material respects on and as
of the date hereof as though made on and as of such date, except to the extent
that such representations and warranties relate solely to an earlier date.
 
(d)           Except for the Specified Defaults, no event has occurred and is
continuing, or would result from the execution and delivery of this Amendment or
the other documents contemplated hereunder to which the Borrower is a party,
which constitutes a Default or an Event of Default.
 
Section 8.               Effectiveness.
 
(a)           This Amendment, exclusive of Sections 2 and 4 hereof, shall become
effective when the Agent has received the following, each in form and substance
acceptable to the Agent in its sole discretion:
 
(i)             this Amendment, duly executed by the Borrower and each Lender;
 
(ii)            an Acknowledgment and Agreement of Guarantors, duly executed by
each Guarantor;
 
(iii)           a copy of the resolutions adopted by the board of directors of
the Borrower and certified by the secretary of the Borrower evidencing the board
of directors’ approval of the Strategic Operating Plan;
 
(iv)           a written opinion of counsel to the Obligors, in form and
substance satisfactory to the Agent and addressed to the Agent and the Lenders
with respect to the matters contemplated by this Amendment;
 
(v)           current searches of appropriate filing offices in each
jurisdiction in which an Obligor is organized (provided that such Obligor is
organized in the United States) showing that no state or federal tax liens have
been filed and remain in effect against such Obligor, and that no financing
statements or other notifications or filings have been filed and remain in
effect against such Obligor, other than those for which the Agent has received
an appropriate release, termination or satisfaction or those permitted in
accordance with Section 6.17 of the Loan Agreement;
 
(vi)           a certificate of the Secretary or Assistant Secretary of each
Obligor certifying (i) that the execution, delivery and performance of this
Amendment, the Loan Agreement (as amended hereby) and the other Loan Documents
and other documents contemplated hereunder to which such Obligor is a party have
been duly approved by all necessary action of the governing board of such
Obligor, and attaching true and correct copies of the applicable resolutions
granting such approval; (ii) that the organizational documents of such Obligor,
which were previously certified and delivered to the Agent, continue in full
force and effect and have not been amended or otherwise modified except as set
forth in the certificate to be delivered as of the date hereof; and (iii) that
the officers and agents of such Obligor, who have previously been certified to
the Agent as being authorized to sign and to act on behalf of such Obligor,
continue to be so authorized or setting forth the sample signatures of each of
the officers and agents of such Obligor authorized to execute and deliver this
Amendment, the Loan Documents to which such Obligor is a party, and all other
documents, agreements and certificates on behalf of such Obligor;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(vii)          a certificate of good standing for each Obligor (provided that
such Obligor is organized in the United States) from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction, dated not more than thirty days
prior to the date hereof; and
 
(viii)         payment of all costs and expenses of counsel due and payable
pursuant to Section 10 hereof to the extent invoiced on or prior to the date
hereof.
 
(b)           Sections 2 and 4 of this Amendment shall become effective only
when the Agent has received the following, each in form and substance acceptable
to the Agent in its sole discretion:
 
(i)             each of the items described in Section 8(a) of this Amendment;
and
 
(ii)            remittance of not less than $5,800,000 of Net Cash Proceeds
received by the Borrower from the sale of the Headquarters pursuant to the Asset
Purchase Agreement (as defined in the Consent Agreement) and remitted to the
Agent in accordance with the terms and conditions of the Consent Agreement,
which shall be applied, first, to an amendment fee equal to one percent (1.00%)
of the Aggregate Outstanding Credit Exposure as of the date hereof, which
amendment fee shall be for the ratable benefit of the Lenders in proportion to
their Pro Rata Share (and shall be in addition to the Closing Fee described in
Section 2.11 of the Loan Agreement (as amended hereby)), second, to payment of
all fees and interest due and payable under the Loan Documents on the Sale Date,
including without limitation all Current Interest and all PIK Interest due and
payable on the Sale Date as provided in Section 2.8 of the Loan Agreement (as
amended hereby) and that portion of the Closing Fee due and payable on the Sale
Date pursuant to Section 2.11 of the Loan Agreement (as amended hereby) but
excluding those fees and expenses referenced in Section 8(a)(viii) of this
Amendment, and third, to installments of principal due under the Facility as
provided in Section 2.2(a) of the Loan Agreement in inverse order of maturity.
 
Section 9.               Release of Agent and Lenders.  The Borrower, by its
signature to this Amendment, hereby absolutely and unconditionally releases and
forever discharges each Indemnified Party from any and all losses, claims,
damages, penalties, judgments, liabilities, expenses, and demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which the
Borrower has or claims to have, or may at any time have or claim to have against
any such Person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured, known or unknown, liquidated, fixed or contingent, or direct or
indirect.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 10.             Costs and Expenses.  Without limiting Section 9.6 of the
Loan Agreement, the Borrower shall pay or reimburse the Agent on demand for all
out-of-pocket costs and expenses incurred by the Agent (including without
limitation the fees, charges and disbursements of counsel for the Agent (and
specifically including the allocated costs of in-house counsel), as such fees,
charges and disbursements may be determined on the basis of such counsel’s
generally applicable rates, which may be higher than the rates such counsel
charges in certain matters), in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and the other
documents, agreements, amendments, releases and certificates contemplated
hereunder (whether or not the transactions contemplated hereby or thereby shall
be consummated).
 
Section 11.             Miscellaneous.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nevada (other than its
conflicts of laws rules).  This Amendment, together with the Loan Agreement as
amended hereby and the other Loan Documents, comprise the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to such subject matter, superseding all prior oral
or written understandings.  Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.  Section
headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose.  This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
 
 
Signature page follows
 
 
-9-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.
 

 
GAMETECH INTERNATIONAL, INC.
By: ___________________________________
Name: ______________________________
Title:   ______________________________
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Agent and a Lender
By: ___________________________________
Name: ______________________________
Title:   ______________________________
 
 
 
 
BANK OF THE WEST, as a Lender
By: ___________________________________
Name: ______________________________
Title:   ______________________________
 

 
 
 
 
 
Signature Page to First Amendment to Amended and Restated Loan Agreement
and Waiver of Defaults
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
 
Each of the undersigned, a guarantor of the indebtedness of GameTech
International, Inc., a Delaware corporation (the “Borrower”), to U.S. Bank
National Association, in its capacity as Agent (as defined in that certain
Amended and Restated Loan Agreement dated as of June 15, 2011, among the
Borrower, the several banks and other financial institutions from time to time
party thereto as lenders, and the Agent, as amended by the foregoing First
Amendment to Amended and Restated Loan Agreement and Waiver of Defaults of even
date herewith (the “First Amendment”) and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Loan
Agreement”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given them in the Loan Agreement.
 
Each of the undersigned hereby (i) acknowledges receipt of the First Amendment;
(ii) consents to the terms and execution thereof; (iii) reaffirms all
obligations to the Agent and the Lenders pursuant to the terms of the Guaranty
and each other Loan Document to which it is a party; (iv) acknowledges that the
Loan Documents may be amended, restated, supplemented or otherwise modified from
time to time without notifying or obtaining the consent of the undersigned and
without impairing the liability of the undersigned under the Guaranty or any of
the other Loan Documents to which it is a party; and (v) absolutely and
unconditionally releases and forever discharges each Indemnified Party from any
and all losses, claims, damages, penalties, judgments, liabilities, expenses,
and demands or causes of action of any kind, nature or description, whether
arising in law or equity or upon contract or tort or under any state or federal
law or otherwise, which the undersigned has or claims to have, or may at any
time have or claim to have against any such Person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of the First Amendment, whether such claims, demands
and causes of action are matured or unmatured, known or unknown, liquidated,
fixed or contingent, or direct or indirect.



 
GAMETECH ARIZONA CORPORATION
By: _________________________________
Name: ____________________________
Title:   ____________________________
 
 
GAMETECH CANADA CORPORATION
By: _________________________________
Name: ____________________________
Title:   ____________________________
 
 
GAMETECH MEXICO S. DE R.L. DE C.V.
By: _________________________________
Name: ____________________________
Title:   ____________________________
 

 
 
 
Acknowledgment and Agreement of Guarantors
 
 

--------------------------------------------------------------------------------

 
 
 
Annex A
SPECIFIED DEFAULTS


The Borrower is in default of the following provisions of the Loan Agreement
(collectively, the “Specified Events of Default”):


(a)           Under Section 6.25 of the Loan Agreement, the Borrower must at all
times comply with each of the Financial Covenants.  As of September 4, 2011, the
Borrower was required to maintain (i) Bingo Gross Profit for the three-month
period immediately preceding and ending on such date in an amount not less than
$3,475,000 and (ii) Consolidated EBITDA for the three-month period immediately
preceding and ending on such date in an amount not less than $75,000.  As of
September 4, 2011, the Bingo Gross Profit of the Borrower was $3,227,000 and the
Consolidated EBITDA for such period was (negative) <$153,000>.  Accordingly,
Events of Default have occurred under Section 7.3 of the Loan Agreement.


(b)           Under Section 6.25 of the Loan Agreement, the Borrower must at all
times comply with each of the Financial Covenants.  The Borrower did not comply
with any of the Financial Covenants as of October 2, 2011, October 30, 2011 and
December 4, 2011, and the Borrower failed to maintain Liquidity at all times in
an amount not less than $750,000.  Accordingly, Defaults have occurred under
Section 7.3 of the Loan Agreement.


(c)           Under Section 6.1(a)(ii) and Section 6.1(a)(iv) of the Loan
Agreement, the Borrower is required to deliver to the Agent and the Lenders
certain financial statements of the Borrower and a corresponding compliance
certificate not later than 30 days after the end of each Fiscal Month. The
Borrower did not deliver financial statements for the Fiscal Month ending July
31, 2011 until September 22, 2011, and did not deliver the corresponding
compliance certificate until September 26, 2011.  Accordingly, Events of Default
have occurred under Section 7.3 of the Loan Agreement.


(d)           Under Section 6.1(a)(iii) of the Loan Agreement, the Borrower is
required to deliver to the Agent and the Lenders a copy of the plan and forecast
of the Borrower not later than 45 days before the beginning of each fiscal
year.  The Borrower did not deliver a plan and forecast for the Borrower’s 2012
fiscal year until September 26, 2011.  Accordingly, an Event of Default has
occurred under Section 7.3 of the Loan Agreement.


(e)           Under Section 6.1(a)(v) of the Loan Agreement, the Borrower is
required to deliver to the Agent and the Lenders a 13-week cash flow budget not
later than 12:00 noon on the third Business Day of each week.  The Borrower did
not deliver any 13-week cash flow budget for the weeks ending September 11, 2011
and September 18, 2011, and was delinquent in delivering a 13-week cash flow
budget for the weeks ending September 25, 2011 and December 9, 2011.
Accordingly, Events of Default have occurred under Section 7.3 of the Loan
Agreement.


(f)           Under Section 6.1(a)(vi) of the Loan Agreement, the Borrower is
required to deliver to the Agent and the Lenders not later than September 15,
2011 a Strategic Operating Plan for the Borrower’s  2011, 2012 and 2013 fiscal
years, together with a copy of the resolutions adopted by the board of directors
of the Borrower and certified by the secretary of the Borrower evidencing the
board of directors’ approval of such Strategic Operating Plan.  The Borrower did
not deliver a Strategic Operating Plan until September 26, 2011, and the
Strategic Operating Plan omitted the 2013 fiscal year and the corresponding
evidence of board approval.  Accordingly, Events of Default have occurred under
Section 7.3 of the Loan Agreement.
 
 
Annex A-1

--------------------------------------------------------------------------------

 


(g)           Under Section 6.4 of the Loan Agreement, the Borrower is required
to act in accordance with its Strategic Operating Plan, including without
limitation by winding-down or selling the Borrower’s video lottery terminal
business not later than July 1, 2011.  As described by the Borrower in its most
recent compliance certificate, the “… continued operation of the [video lottery
terminal] business segment was contrary to the Strategic Operating Plan…”
Accordingly, an Event of Default has occurred under Section 7.3 of the Loan
Agreement.


(h)           Under Section 7.7 of the Loan Agreement, an Event of Default
occurs if any writ of attachment, garnishment, levy or similar process shall be
issued against or served on the Agent or any Lender with respect to (a) any
Property of any Obligor in the possession of the Agent or such Lender, or (b)
any indebtedness of the Agent or any Lender to any Obligor.  On October 20,
2011, the Washoe County Sheriff’s Office issued to U.S. Bank a writ of
garnishment to attach to all funds of the Borrower maintained in accounts with
U.S. Bank.  Accordingly, an Event of Default has occurred under Section 7.7 of
the Loan Agreement.


(i)             Under Section 6.3(a) of the Loan Agreement, the Borrower is
required to give notice in writing to the Agent and each Lender of the
occurrence of any Default or Event of Default, in each case promptly and in any
event not later than the day after an officer of the Borrower obtains knowledge
thereof.  In its most recent compliance certificate, the Borrower notified the
Agent and the Lenders of several Events of Default as well as its failure to
provide earlier and timely written notice thereof.  Accordingly, an Event of
Default has occurred under Section 7.3 of the Loan Agreement.
 
 
Annex A-2

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF COMPLIANCE CERTIFICATE


This Compliance Certificate (the “Certificate”) is delivered pursuant to the
Amended and Restated Loan Agreement dated as of June 15, 2011, (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among GAMETECH INTERNATIONAL, INC., a Delaware corporation
(the “Borrower”), certain other financial institutions from time to time party
thereto, as lenders (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION, as
agent for the Lenders (the “Agent”).  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement.
 
Each of the undersigned, being the Consultant and the duly elected, qualified
and acting Chief Financial Officer of the Borrower, respectively, hereby
certifies and warrants that:
 
 
1.
He or she is either the Consultant or the Chief Financial Officer of the
Borrower and that, as such, he or she is authorized to execute this Certificate
on behalf of the Borrower.

 
 
2.
Financial Statements.  Pursuant to Section 6.1 of the Credit Agreement, attached
are the required audited financial statements of the Borrower and its
Subsidiaries prepared by [_________________] as of and for the fiscal year ended
[____________ __, 20__] / unaudited financial statements of the Borrower and its
Subsidiaries as of and for the month ended [________, ____] (the “Applicable
Covenant Compliance Date”).  Such financial statements have been prepared in
accordance with GAAP, fairly present the financial condition of the Borrower and
its Subsidiaries as of such date and the results of the Borrower’s and its
Subsidiaries’ operations for the period then ended, prepared on a consolidated
and consolidating basis, subject to year-end adjustments and footnotes, and
conform to the applicable requirements of Section 6.1 of the Credit Agreement.

 
 
3.
Notice of Material Events.  Pursuant to Section 6.3 of the Loan Agreement, since
the Borrower last submitted a Certificate, other than those items checked below,
none of the following events that would require the Borrower to notify the Agent
and each Lender under Section 6.3(a) of the Loan Agreement have occurred:

 
 
Ex. B-1

--------------------------------------------------------------------------------

 
 
 
¨
any Default or Event of Default;

 
 
¨
the filing or commencement of any action, suit, arbitration, investigation or
proceeding by or before any arbitrator or governmental authority (including
pursuant to any applicable Environmental Laws) against or affecting the
Borrower, any Subsidiary or any Affiliate thereof that, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect;

 
 
¨
the occurrence of any ERISA Event;

 
 
¨
any material change in accounting policies of, or financial reporting practices
by, the Borrower or any Subsidiary;

 
 
¨
any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect;

 
 
¨
the termination, expiration, cancellation or default under, or violation of,
(1) any employment arrangement of any Senior Officer, or any material change in
his or her respective duties or responsibilities, (2) the Engagement Agreement
or (3) the Separation, Consulting & Non-Compete Agreement; and

 
 
¨
receipt by any Obligor of an income tax refund in excess of $10,000.

 
 
4.
Capital Expenditures.  Pursuant to Section 6.18 of the Loan Agreement, for the
Applicable Covenant Compliance Date, the Consolidated Capital Expenditures made
by the Borrower and its Subsidiaries for the current fiscal year were
$____________ which ¨ satisfies ¨ does not satisfy the requirement that such
amount be less than the amount set forth below opposite such fiscal year:

 
Fiscal Year
 
Amount
 
2011
  $ 3,500,000            
2012 and each fiscal year thereafter
  $ 2,500,000  

 
 
Ex. B-2

--------------------------------------------------------------------------------

 
 
 
5.
Minimum Adjusted Consolidated EBITDA.  As set forth in clause (a) of Exhibit D
to the Loan Agreement, for the Applicable Covenant Compliance Date, the
Borrower’s Adjusted Consolidated EBITDA for the three-month period immediately
preceding the Applicable Covenant Compliance Date was __________, which
¨ satisfies ¨ does not satisfy the requirement that such amount be greater than
the amount set forth below opposite such period:

 
Covenant Compliance Date
 
Amount
 
January 29, 2012
  $ 550,000            
March 4, 2012
  $ 600,000            
April 1, 2012
  $ 750,000  

 
 
6.
Adjusted Cash Flow Leverage Ratio.  As set forth in clause (b) of Exhibit D to
the Loan Agreement, for the Applicable Covenant Compliance Date, the Borrower’s
Adjusted Cash Flow Leverage Ratio was __________ to 1.00, which ¨ satisfies
¨ does not satisfy the requirement that such amount be less than the amount set
forth below opposite such period:

 
Covenant Compliance Date:
 
Ratio
January 29, 2012
 
6.25 to 1.00
     
March 4, 2012
 
6.25 to 1.00
     
April 1, 2012
 
5.25 to 1.00
     
April 29, 2012
 
4.50 to 1.00
     
June 3, 2012
 
3.75 to 1.00
     
July 1, 2012
 
3.25 to 1.00
     
July 29, 2012
 
2.75 to 1.00
     
September 2, 2012
 
2.25 to 1.00
     
September 30, 2012
 
2.00 to 1.00
     
October 28, 2012 and each Covenant Compliance Date thereafter
 
1.75 to 1.00

 
 
Ex. B-3

--------------------------------------------------------------------------------

 
 
 
 
7.
Fixed Charge Coverage Ratio Leverage.  As set forth in clause (c) of Exhibit D
to the Loan Agreement, for the Applicable Covenant Compliance Date, the
Borrower’s Fixed Charge Coverage Ratio was __________ to 1.00, which ¨ satisfies
¨ does not satisfy the requirement that such amount be greater than the amount
set forth below opposite such period:

 
Covenant Compliance Dates:
 
Ratio
April 29, 2012
 
0.70 to 1.00
     
June 3, 2012
 
0.90 to 1.00
     
July 1, 2012
 
1.00 to 1.00
     
July 29, 2012
 
1.20 to 1.00
     
September 2, 2012
 
1.10 to 1.00
     
September 30, 2012
 
1.40 to 1.00
     
October 28, 2012 and each Covenant Compliance Date thereafter
 
1.70 to 1.00

 
 
8.
Minimum Liquidity.  As set forth in clause (d) of Exhibit D to the Loan
Agreement, it ¨ has ¨ has not maintained Liquidity at all times in an amount
greater than (i) $350,000 through and including January 31, 2012 and (ii)
$500,000 on and after February 1, 2012.  The Borrower ¨ has ¨ has not had
Liquidity at any time in excess of $1,500,000.  As set forth in Section 2.2(b)
of the Loan Agreement, it ¨ has ¨ has not prepaid the Obligations in an amount
equal to Liquidity of the Borrower in excess of $1,500,000.

 
Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above.  These computations
were made in accordance with GAAP.
 
Signature Page Follows
 

 
GAMETECH INTERNATIONAL, INC.
By: ________________________________
Name: __________________________
Title:   __________________________
 
By: ________________________________
Name: __________________________
Title:   __________________________

 
 
Ex. B-4

--------------------------------------------------------------------------------

 
 
Exhibit D
 
FINANCIAL COVENANTS


(a)           Minimum Adjusted Consolidated EBITDA.  As of each Covenant
Compliance Date set forth below, the Borrower will maintain Adjusted
Consolidated EBITDA for the three-month period immediately preceding and ending
on such Covenant Compliance Date in an amount not less than the amount set forth
opposite such date below:


Covenant Compliance Date
 
Amount
 
January 29, 2012
  $ 550,000            
March 4, 2012
  $ 600,000            
April 1, 2012
  $ 750,000  

 
(b)           Adjusted Cash Flow Leverage Ratio.  The Borrower will maintain its
Adjusted Cash Flow Leverage Ratio as of each Covenant Compliance Date at not
more that the ratio set forth opposite such date below:
 
Covenant Compliance Date:
 
Ratio
January 29, 2012
 
6.25 to 1.00
     
March 4, 2012
 
6.25 to 1.00
     
April 1, 2012
 
5.25 to 1.00
     
April 29, 2012
 
4.50 to 1.00
     
June 3, 2012
 
3.75 to 1.00
     
July 1, 2012
 
3.25 to 1.00
     
July 29, 2012
 
2.75 to 1.00
     
September 2, 2012
 
2.25 to 1.00
     
September 30, 2012
 
2.00 to 1.00
     
October 28, 2012 and each Covenant Compliance Date thereafter
 
1.75 to 1.00

 
(c)           Fixed Charge Coverage Ratio.  The Borrower will maintain its Fixed
Charge Coverage Ratio as of each Covenant Compliance Date at not less than the
ratio set forth opposite such date below:
 
 
Ex. D-1

--------------------------------------------------------------------------------

 
 
Covenant Compliance Dates:
 
Ratio
April 29, 2012
 
0.70 to 1.00
     
June 3, 2012
 
0.90 to 1.00
     
July 1, 2012
 
1.00 to 1.00
     
July 29, 2012
 
1.20 to 1.00
     
September 2, 2012
 
1.10 to 1.00
     
September 30, 2012
 
1.40 to 1.00
     
October 28, 2012 and each Covenant Compliance Date thereafter
 
1.70 to 1.00



(d)           Liquidity.  The Borrower will maintain Liquidity at all times in
an amount not less than (a) $350,000 through and including January 31, 2012 and
(b) $500,000 on and after February 1, 2012.
 
 
Ex. D-2

--------------------------------------------------------------------------------

 
 
Schedule 1.1-4
 
HEADQUARTERS
 
All that parcel or parcels of real property located in the City of Reno, Washoe
County, State of Nevada, and more particularly described as follows:


Parcel 2 of Parcel Map No. 4886, recorded on March 3, 2008, in the office of the
County Recorder of Washoe County, Nevada as File No. 3626569 Official records.
 
 
Sch. 1.1-4-1

--------------------------------------------------------------------------------

 
Schedule 6.14
 
SALE OF ASSETS; FUNDAMENTAL TRANSACTIONS
 
The sale of the Borrower’s real property located in Reno, Nevada on terms and
conditions in all respects acceptable to the Agent and the Lenders in their sole
discretion.
 


 
Sch. 6.14-1

--------------------------------------------------------------------------------

 
 

